EX-99.j.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-1AofAcademy Funds Trustandtothe use of our report dated January 29, 2016 on the financial statements and financial highlights of the Innovator McKinley Income Fund and Innovator IBD® 50 Fund, each a series of Academy Funds Trust. Such financial statements and financial highlights appear in the 2015 Annual Report to Shareholders which is incorporated by reference into the Registration Statement. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 29, 2016
